~i3(CnU'0£

CHEECKO          GILBERT    #    1502445

TDCJ _ID 1502445
 ALLEN       B    POLUNSKY       UNIT                                 FEBUARY   24,2015

3872    fm       350   south

Livingston TEXAS 77351




ABELL    ACOSTA,          CLERK
COURT    OF       CRIMINAL       APPEALS    OF   TEXAS

P.O.BOX          123oB

AUSTIN       TEXAS       7B711




RE;    SEEKING         MOTION     FOR    LEAVE




MR     ABEL       Acosta    Clerk

Pleas bring this notice of motion of leave request to file the original;
application for writ of mandamus with this-court a pro ce litigants. ;
pleading are to be liberally construed;
Boag v Medougall 454 u.s.ct 5941972/


Inmates pleading should be                   held to less stringent standards than, those'
applied to lawyers; HUGHES                   \J ROua ,449 u.s. 5,9. 101 set. 173.175.76 ]1972




please notify              me of the date of recaipt and filling' Original application
for the writ of mandamus'                        DATE -2- 24-2015         i               he=b=^ Sl^ll
THANK    YOU       FOR    YOUR    KIND    ATTENI0N   TO   THIS   MATTER